Citation Nr: 0833916	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.




REMAND

The veteran contends that he is entitled to service 
connection for hepatitis C because he was diagnosed with 
viral hepatitis in service and his hepatitis C is 
attributable to his being vaccinated with an air gun in 
service.  Though the veteran has other risk factors for 
hepatitis, including three tattoos in 1994, 1995, and 1996, 
he does not believe his hepatitis stems from them because his 
low viral rate and high fibrosis score indicate that he has 
had the disease for a very long period of time.

The veteran's service treatment records indicate that he was 
diagnosed with viral hepatitis with jaundice and 
mononucleosis in service.  Subsequent medical records from 
private physicians indicate a current diagnosis of hepatitis 
C in June 2003.  The record does not contain any medical 
opinion with regard to whether the veteran's current 
diagnosis is related to his in-service diagnosis, or any 
other event in-service, including vaccination using an 
airgun.  In 2003, Dr. Brian Berk proposed that the veteran's 
symptomatology might be suggestive of chronic viral 
hepatitis, but the opinion does not link the symptomatology 
to service or provide any conclusive answer.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  In light of the veteran's service treatment 
records supporting a diagnosis of viral hepatitis, and the 
veteran's current diagnosis of hepatitis C, the Board 
believes that the veteran should be afforded another VA 
examination to determine the etiology of the disease and 
whether it is related to service. 

The Board also notes that in his VA Form 9, the veteran 
stated that he had applied for disability benefits from the 
Social Security Administration (SSA).  Records in the 
possession of the SSA could be supportive of the veteran's 
claim and should therefore be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical evidence pertinent to 
the veteran's claim.  

2.  If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also obtain a 
copy of any SSA disability determination 
for the veteran and a copy of the record 
upon which the determination was based.

4.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's hepatitis C.

The examiner must review the veteran's 
claims folders, and any indicated studies 
should be performed.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's hepatitis C 
is related to any incident of his military 
service.  The rationale for the opinion 
must also be expressed.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




